Citation Nr: 1434079	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  05-36 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for polysubstance abuse as secondary to service-connected thoracic scoliosis and/or cervical spine degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease.

3.  The propriety of the reduction of the 20 percent rating for the service-connected right lower extremity radiculopathy to a 10 rating effective on September 1, 2014. 

4.  The propriety of the reduction of the 20 percent rating for the service-connected left lower extremity to a 10 rating effective on September 1, 2014. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from April 1985 to October 1988.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case has since been transferred to the jurisdiction of the RO in Muskogee, Oklahoma.

The Veteran testified before an Acting Veterans Law Judge at a June 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the electronic claims file.  In August 2013, the Board informed the Veteran that the Acting Veterans Law Judge who conducted the June 2011 hearing was no longer employed by the Board and advised him that he was entitled to another hearing.  The Veteran did not respond to that letter.  As such, the Board will adjudicate his claim based on the current record.

The claim for service connection for polysubstance abuse was previously before the Board in September 2011, January 2013, October 2013, and April 2014.  The Board remanded that claim for additional development.

A June 2014 rating decision denied the Veteran's claims of entitlement to service connection for anxiety and depression.  He has not submitted a notice of disagreement with the decision, and these issues are not before the Board at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The polysubstance abuse claim is decided below.  The remaining claims listed on the Title Page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Although the Veteran has complained of a history of polysubstance abuse, the evidence of record shows that such has been in remission during the entire appeal period.


CONCLUSION OF LAW

The criteria for service connection for polysubstance abuse as secondary to service-connected thoracic scoliosis and/or cervical spine degenerative disc disease are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Veteran was sent a letter in January 2010 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The electronic claims file contains his service treatment records, as well as all relevant post-service reports of treatment and examination.  Moreover, the Veteran's statements in support of the claim as well as testimony are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified. 

Additionally, pursuant to the various Board remands, the Veteran was afforded VA examinations in November 2011, November 2013, and May 2014 to determine whether his claimed disorder was related to his service-connected disability.  The Board finds that the May 2014 VA examination is adequate because, as shown below, it is based upon complete review of the pertinent medical history.  The VA examiner considered the Veteran's lay assertions and current complaints, and described the claimed disorder in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination or opinion. 

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before an Acting Veterans Law Judge in June 2011.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the June 2011 hearing, the Acting Veterans Law Judge enumerated the issues that were currently on appeal.  Also, information was solicited regarding onset of the Veteran's claimed disorder and any causal link between the claimed disorder and the Veteran's service-connected disabilities.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim, to include the necessity of a connection between his claimed disorder and service-connected disabilities.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted by the Veteran.

Accordingly, all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Board also finds that there was substantial compliance with the most recent April 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AOJ to obtain any outstanding pertinent VA treatment records dated from December 2013 to present and associate such records with the claims file.  Upon remand, VA treatment records dated through June 2014 have been uploaded to the Veteran's Virtual VA file.  The Veteran has not identified any outstanding private treatment records.  As noted, he was afforded a VA examination in May 2014.  Thereafter, the AOJ readjudicated the matter in a June 2014 supplemental statement of the case, as directed by the Board. 

For the above reasons, the Board finds that there was substantial compliance with the April 2014 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The Veteran contends that his polysubstance abuse is secondary to his service-connected disabilities. 

VA compensation shall not be paid if the claimed disability or death was the result of the person's own willful misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a appellant's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See also VAOPGPREC 2-97.

A veteran could receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  In other words, 38 U.S.C.A. § 1131 do not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Rather, the statute precludes compensation only for (a) primary alcohol abuse disabilities, and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  The Federal Circuit defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

The Veteran submitted the current claim for service connection for polysubstance abuse in December 2009.  In February 2010, the Veteran identified 2004 VA treatment records for polysubstance abuse.  

During the November 2011 VA examination, the examiner diagnosed polysubstance abuse, sustained full remission.  The examiner noted that the Veteran entered extensive drug rehabilitation and that his records reflected he has maintained his clean and sober status since that admission in late 2004.

On November 2013 VA examination, the Veteran reported that he has been clean and sober from alcohol, cocaine, and marijuana since 2004.  The examiner diagnosed polysubstance dependence, in sustained remission.  The examiner noted that the sustained remission was evidenced by the fact that the Veteran had maintained sobriety since 2004.

On May 2014 VA examination, the examiner stated that the Veteran does not have a substance abuse disorder.  He explained that the differentiation between sustained remission, and recovered requires consideration of the length of time since the last period of disturbance, the total of the disturbance, and the need for continued evaluation.  The examiner noted that upon review of the relevant records, the Veteran is sober alcohol and cocaine for at least 10 years.  The examiner noted that the sobriety was not due to being in a controlled environment, as the Veteran had been living on his own for over a year.  Further, the examiner noted that the Veteran was not on any agonist therapy, and that the Veteran denied experiencing any cravings.

Here, review of the evidence of record indicates that, while the Veteran was previously treated for polysubstance abuse, he has not consumed alcohol or drugs during the pendency of this claim.  As such there is no evidence of current polysubstance abuse.

The Board observes that the Veteran has reported a significant history of polysubstance abuse.  As a layperson, the Veteran is competent, as a layperson, to report that about which he has personal knowledge-to include his own symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board notes, however, none of the medical evidence of record reflects a diagnosis of current polysubstance abuse and the Veteran has not presented or identified any such evidence.  Indeed, the Veteran identified treatment records from 2004, many years prior to his claim for service connection.  Additionally, per the Veteran he has reported that he has remained clean and sober since the treatment received in November 2004.

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran; however, such evidence provides no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental medical matter of current disability-here, one requiring a medical diagnosis-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran contends that he has remained clean and sober since 2004, which includes during the appeal period, the lay assertions in this regard are against the claim.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.303.  Thus, where, as here, competent evidence does not establish the existence of the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for polysubstance abuse must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met with regard to this claim. 

For all the foregoing reasons, the Board finds that the claim for service connection for polysubstance abuse as secondary to service-connected thoracic scoliosis and/or cervical spine degenerative disc disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for polysubstance abuse as secondary to service-connected thoracic scoliosis and/or cervical spine degenerative disc disease is denied.


REMAND

A January 2014 rating decision denied the Veteran's claim for TDIU.  A June 2014 rating decision reduced the ratings of the bilateral lower extremity disabilities from 20 to 10 percent, effective September 1, 2014.  In February 2014 and June 2014 letters, the Veteran expressed his disagreement with the TDIU denial and reductions respectively.  See 38 C.F.R. § 20.201.  In such cases, the appellate process has commenced and the Veteran is entitled to a statement of the case (SOC) on these issues.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  Notably, a review of the Veteran's Virtual VA and VBMS files does not reveal that an SOC has been issued with any of these issues.

Relevant to the Veteran's intimal rating claim, an August 2012 rating decision granted service connection for degenerative disc disease of the cervical spine, and assigned a 10 percent.  The Veteran submitted a notice of disagreement in December 2012, and the AOJ issued a SOC in September 2013.  In his October 2013, substantive appeal, the Veteran requested a Board hearing.  After a review of the electronic claims files, there is no indication that such hearing has been scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC with regards to TDIU and the propriety of the reductions of the evaluation of the bilateral lower extremities from 20 to 10 percent.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should these claims be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).

2.  Schedule the Veteran for a hearing, relevant to his initial rating claim for cervical spine disability, at the Muskogee, Oklahoma, Regional Office before a Veterans Law Judge at the earliest available opportunity.  Notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


